UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSEPTEMBER 30, 2009 Commission file number: 1-1463 UNION CARBIDE CORPORATION (Exact name of registrant as specified in its charter) New York (State or other jurisdiction of incorporation or organization) 13-1421730 (I.R.S. Employer Identification No.) 1254 Enclave Parkway, Houston, Texas77077 (Address of principal executive offices)(Zip Code) Registrant's telephone number, including area code:281-966-2727 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.þ Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). o Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Smaller reporting company o Non-accelerated filerþ Accelerated filer o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yesþ No At September 30, 2009, 1,000 shares of common stock were outstanding, all of which were held by the registrant’s parent, The Dow Chemical Company. The registrant meets the conditions set forth in General Instructions H(1)(a) and (b) for Form 10-Q and is therefore filing this form with a reduced disclosure format. Union Carbide Corporation TABLE OF CONTENTS PAGE PART I - FINANCIAL INFORMATION Item 1.Financial Statements. 3 Consolidated Statements of Income 3 Consolidated Balance Sheets 4 Consolidated Statements of Cash Flows 5 Consolidated Statements of Equity 6 Consolidated Statements of Comprehensive Income 6 Notes to the Consolidated Financial Statements 7 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations. 18 Disclosure Regarding Forward-Looking Information 18 Results of Operations 18 Other Matters 19 Item 3.Quantitative and Qualitative Disclosures About Market Risk. 22 Item 4.Controls and Procedures. 22 PART II - OTHER INFORMATION Item 1.Legal Proceedings. 22 Item 1A.Risk Factors. 22 Item 6.Exhibits. 24 SIGNATURES 25 EXHIBIT INDEX 26 2 Table of Contents PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. Union Carbide Corporation and Subsidiaries Consolidated Statements of Income Three Months Ended Nine Months Ended Sept. 30, Sept. 30, Sept. 30, Sept. 30, In millions(Unaudited) 2009 2008 2009 2008 Net trade sales $ 35 $ 48 $ 113 $ 144 Net sales to related companies 1,322 1,929 3,573 5,823 Total Net Sales $ 1,357 $ 1,977 $ 3,686 $ 5,967 Cost of sales 1,145 1,942 3,224 5,785 Research and development expenses 10 16 37 54 Selling, general and administrative expenses 1 3 7 9 Restructuring charges - - 166 - Equity in earnings of nonconsolidated affiliates 14 55 20 172 Sundry income (expense) - net 320 (18 ) 322 38 Interest income 21 24 31 82 Interest expense and amortization of debt discount 8 12 32 37 Income before Income Taxes $ 548 $ 65 $ 593 $ 374 Provision (credit) for income taxes 222 (16 ) 183 93 Net Income Attributable to Union Carbide Corporation $ 326 $ 81 $ 410 $ 281 Depreciation $ 63 $ 66 $ 201 $ 197 Capital Expenditures $ 21 $ 74 $ 62 $ 173 See Notes to the Consolidated Financial Statements. 3 Table of Contents Union Carbide Corporation and Subsidiaries Consolidated Balance Sheets Sept. 30, Dec. 31, In millions(Unaudited) 2009 2008 Assets Current Assets Cash and cash equivalents $ 15 $ 24 Accounts receivable: Trade (net of allowance for doubtful receivables - 2009: $1; 2008: $1) 20 21 Related companies 284 128 Other 87 90 Notes receivable from related companies 4,562 3,934 Inventories 193 187 Other current assets and deferred income taxes 72 64 Total current assets 5,233 4,448 Investments Investments in related companies 972 972 Investments in nonconsolidated affiliates 100 427 Other investments 24 19 Noncurrent receivables 46 46 Noncurrent receivables from related companies 192 187 Total investments 1,334 1,651 Property Property 7,513 7,630 Less accumulated depreciation 5,941 5,744 Net property 1,572 1,886 Other Assets Other intangible assets (net of accumulated amortization 2009: $139; 2008: $135) 11 17 Deferred income tax assets - noncurrent 381 439 Asbestos-related insurance receivables - noncurrent 618 658 Deferred charges and other assets 74 79 Total other assets 1,084 1,193 Total Assets $ 9,223 $ 9,178 Liabilities and Equity Current Liabilities Notes payable - related companies $ 2 $ 12 Long-term debt due within one year - 249 Accounts payable: Trade 194 170 Related companies 239 299 Other 32 35 Income taxes payable 253 176 Asbestos-related liabilities - current 110 120 Accrued and other current liabilities 197 198 Total current liabilities 1,027 1,259 Long-Term Debt 571 571 Other Noncurrent Liabilities Pension and other postretirement benefits - noncurrent 611 662 Asbestos-related liabilities - noncurrent 757 824 Other noncurrent obligations 282 298 Total other noncurrent liabilities 1,650 1,784 Stockholder's Equity Common stock (authorized and issued: 1,000 shares of $0.01 par value each) - - Additional paid-in capital 312 312 Retained earnings 6,504 6,094 Accumulated other comprehensive loss (842 ) (844 ) Union Carbide Corporation's stockholder's equity 5,974 5,562 Noncontrolling interests 1 2 Total equity 5,975 5,564 Total Liabilities and Equity $ 9,223 $ 9,178 See Notes to the Consolidated Financial Statements. 4 Table of Contents Union Carbide Corporation and Subsidiaries Consolidated Statements of Cash Flows Nine Months Ended Sept. 30, Sept. 30, In millions(Unaudited) 2009 2008 Operating Activities Net Income Attributable to Union Carbide Corporation $ 410 $ 281 Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization 219 204 Provision (credit) for deferred income tax (9 ) 113 Earnings of nonconsolidated affiliates less than (in excess of) dividends received 7 (136 ) Net gain on sales of property (3 ) (7 ) Restructuring charges 166 - Other gain, net (4 ) - Gain on sale of ownership interest in nonconsolidated affiliates (328 ) - Pension contribution (1 ) (2 ) Changes in assets and liabilities: Accounts and notes receivable (41 ) (6 ) Related company receivables (784 ) (263 ) Inventories (6 ) (44 ) Accounts payable 36 27 Related company payables (70 ) (1 ) Other assets and liabilities 47 (24 ) Cash provided by (used in) operating activities (361 ) 142 Investing Activities Capital expenditures (62 ) (173 ) Proceeds from sale of ownership interest in nonconsolidated affiliates 660 - Changes in noncurrent receivable from related company (5 ) 29 Proceeds from sales of property 6 6 Purchases of investments (17 ) (12 ) Proceeds from sales of investments 19 11 Cash provided by (used in) investing activities 601 (139 ) Financing Activities Payments on long-term debt (249 ) - Cash used in financing activities (249 ) - Summary Increase (decrease) in cash and cash equivalents (9 ) 3 Cash and cash equivalents at beginning of year 24 22 Cash and cash equivalents at end of period $ 15 $ 25 See Notes to the Consolidated Financial Statements. 5 Table of Contents Union Carbide Corporation and Subsidiaries Consolidated Statements of Equity Nine Months Ended Sept. 30, Sept. 30, In millions(Unaudited) 2009 2008 Common Stock Balance at beginning of year and end of period - - Additional Paid-in Capital Balance at beginning of year $ 312 $121 Capital contribution - 191 Balance at end of period 312 312 Retained Earnings Balance at beginning of year 6,094 5,767 Net income 410 281 Other - 1 Balance at end of period 6,504 6,049 Accumulated Other Comprehensive Loss, Net of Tax Cumulative Translation Adjustments at beginning of year (61) (69) Translation adjustments 1 1 Balance at end of period (60) (68) Pension and Other Postretirement Benefit Plans at beginning of year (783) (164) Adjustments to pension and other postretirement benefit plans - 4 Pension and Other Postretirement Benefit Plans at end of period (783) (160) Accumulated Investment Gain at beginning of year and end of period 1 - Accumulated Derivative Gain at beginning of year (1) - Net hedging results 1 (1) Balance at end of period - (1) Total accumulated other comprehensive loss (842) (229) Union Carbide Corporation's Stockholder's Equity 5,974 6,132 Noncontrolling Interests 1 2 Total Equity $ 5,975 $6,134 See Notes to the Consolidated Financial Statements. Union Carbide Corporation and Subsidiaries Consolidated Statements of Comprehensive Income Three Months Ended Nine Months Ended Sept. 30, Sept. 30, Sept. 30, Sept. 30, In millions(Unaudited) 2009 2008 2009 2008 Net Income Attributable to Union Carbide Corporation $ 326 $ 81 $ 410 $ 281 Other Comprehensive Income, Net of Tax Translation adjustments $ 4 $ (1 ) $ 1 $ 1 Adjustments to pension and other postretirement benefit plans 1 1 - 4 Net gain (loss) on cash flow hedging derivative instruments 1 - 1 (1 ) Total other comprehensive income 6 - 2 4 Comprehensive Income $ 332 $ 81 $ 412 $ 285 See Notes to the Consolidated Financial Statements. 6 Table of Contents Union Carbide Corporation and Subsidiaries Notes to the Consolidated Financial Statements (Unaudited) NOTE ACONSOLIDATED FINANCIAL STATEMENTS The unaudited interim consolidated financial statements of Union Carbide Corporation and its subsidiaries (the “Corporation” or “UCC”) were prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) and reflect all adjustments (including normal recurring accruals) which, in the opinion of management, are considered necessary for the fair presentation of the results for the periods presented. The Corporation is a wholly owned subsidiary of The Dow Chemical Company (“Dow”). In accordance with the accounting guidance for earnings per share, the presentation of earnings per share is not required in financial statements of wholly owned subsidiaries. The Corporation’s business activities comprise components of Dow’s global operations rather than stand-alone operations. Dow conducts its worldwide operations through global businesses. Because there are no separable reportable business segments for UCC under the accounting guidance related to segment reporting and no detailed business information is provided to a chief operating decision maker regarding the Corporation’s stand-alone operations, the Corporation’s results are reported as a single operating segment. Intercompany transactions and balances are eliminated in consolidation. Transactions with the Corporation’s parent company, Dow, and other Dow subsidiaries have been reflected as related company transactions in the consolidated financial statements. See Note K for further discussion. These statements should be read in conjunction with the audited consolidated financial statements and notes thereto included in the Corporation’s Annual Report on Form 10-K for the year ended December31, 2008. NOTE BRECENT ACCOUNTING GUIDANCE Accounting Standards Codification On July1, 2009, the Financial Accounting Standards Board (“FASB”) Accounting
